Case: 14-51172      Document: 00513112792         Page: 1    Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-51172                                   FILED
                                  Summary Calendar                             July 13, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALVARO ARREOLA-ESCALANTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1647-1


Before JONES, BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM: *
       Alvaro Arreola-Escalante appeals the 92-month sentence imposed for his
conviction for conspiracy to possess with intent to distribute more than 100
kilograms of marijuana and possession with intent to distribute more than 100
kilograms of marijuana. He contends that the district court erred in refusing
to grant him safety-valve relief under U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51172    Document: 00513112792     Page: 2   Date Filed: 07/13/2015


                                 No. 14-51172

Arreola-Escalante argues that he satisfied the criteria to receive the reduction
and, specifically, truthfully provided all required information and evidence.
      A defendant may receive a two-level reduction in his offense level if he,
inter alia, truthfully provides to the Government all information and evidence
that he has about the offense of conviction or offenses that were part of the
same course of conduct or a common scheme or plan. U.S.S.G. § 2D1.1(b)(16)
(2013); § 5C1.2(a)(5); § 3553(f)(5). The refusal of the district court to apply
safety-valve relief based on a finding that a defendant has not truthfully
provided all relevant information is a factual finding that typically is reviewed
for clear error. See United States v. McElwee, 646 F.3d 328, 345 (5th Cir. 2011).
However, because Arreola-Escalante did not object in the district court to the
denial of safety-valve relief, our review is for plain error only. See Puckett v.
United States, 556 U.S. 129, 135 (2009); FED. R. CRIM. P. 52(b). We need not
determine whether the instant issue involves a question of fact that may never
constitute plain error, see United States v. Claiborne, 676 F.3d 434, 438 (5th
Cir. 2012), because Arreola-Escalante’s claim is otherwise without merit.
      The record supports that Arreola-Escalante was previously involved in a
conspiracy to transport marijuana that included the same participants as the
instant offense and that he was connected to a drug trafficking organization.
However, he did not disclose any information about his involvement in the
prior conspiracy or the drug trafficking organization. Further, he does not now
assert unequivocally that he was entirely truthful or identify evidence that he
could present to show that he was totally forthcoming in his disclosures; he
instead sets forth reasons for why he did not, or was unable to, provide all of
the information that he possessed. His alleged excuses – i.e., the Government
already knew about the drug trafficking organization, he provided statements
in which he admitted his role in the instant offense, and he has mental and



                                       2
    Case: 14-51172     Document: 00513112792     Page: 3   Date Filed: 07/13/2015


                                  No. 14-51172

physical limitations that affect his memory – do not justify his refusal to reveal
all information about other events that were part of the same course of conduct
or a common scheme or plan. See § 5C1.2; § 3553(f). Thus, Arreola-Escalante
has not shown that he truthfully provided all information to the Government
and, thus, he has not shown that the district court erred in denying safety-
valve relief. See United States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996);
§ 5C1.2(a)(5); § 3553(f)(5).
      AFFIRMED.




                                        3